Date Signed:
March 4, 2019




                        UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF HAWAII

In re                                            Case No. 18-00888
                                                 Chapter 7
WAI YIN LAM,
                                                 Dkt. 41
                 Debtor.



                          MEMORANDUM OF DECISION ON
                         MOTION TO LIFT AUTOMATIC STAY

        Rich Sea Corp. (“Rich Sea”) seeks relief from the automatic stay to allow

continued prosecution of an action against the debtor in state court. I will deny the

motion for two reasons.

        First, the action is no longer pending in the state court. The trustee has

removed it to the bankruptcy court, and I have denied Rich Sea’s motion to remand.1

Granting stay relief is therefore unnecessary.

        Second, even if there were an action in state court, cause would not exist to



        1
            Adv. No. 18-90030, dkt. 62.




 U.S. Bankruptcy Court - Hawaii #18-00888 Dkt # 136 Filed 03/04/19 Page 1 of 2
grant stay relief. For the reasons laid out in my decision denying Rich Sea’s motion to

remand,2 the dispute between Rich Sea and the debtor involving Zhong Hui

Investment LLC ought to be litigated in the bankruptcy court, not the state court.

      Therefore, Rich Sea’s motion is DENIED.

                                  END OF ORDER




      2
          Id.

                                           2



 U.S. Bankruptcy Court - Hawaii #18-00888 Dkt # 136 Filed 03/04/19 Page 2 of 2
